Citation Nr: 1645437	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee torn medial meniscus.

2.  Entitlement to a rating in excess of 10 percent for right knee traumatic degenerative joint disease (degenerative joint disease) with limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that on his substantive appeal, the Veteran requested a Travel Board hearing.  However, in an August 2014 letter, he withdrew that request.  See 38 C.F.R. § 20.702(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.  

The record indicates that there are outstanding private treatment records.  Specifically, a June 7, 2010 treatment record from Ochsner Clinic indicated that the Veteran should return for a follow-up appointment in three months.  Records subsequent to June 7, 2010 have not been requested or otherwise obtained.  Therefore, reasonable efforts must be made to obtain all identified private treatment records relevant to the pending appeals. 

In Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the Court held that to be adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The most recent VA knee examination from April 2012 does not contain the requisite findings.  Accordingly, in light of the Court's recent holding in Correia, the Veteran should    be afforded a VA right knee examination to obtain the requisite findings.
Lastly, the record indicates that the Veteran receives ongoing VA treatment.  Accordingly, any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 27, 2012 to present and associate them with the claims file.

2.  Ask the Veteran to provide completed release forms with the names and addresses of all medical care providers who have recently treated him for his claimed disabilities, to include Maringouin Medical Center and the Ochsner Clinic.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service-connected right knee conditions.  The claims file should    be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion testing should be undertaken, and should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss in the right knee due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe    the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

